         Case 1:13-cr-00271-LTS Document 1110 Filed 05/03/21 Page 1 of 1




                                   George Robert Goltzer
                                     Attorney At Law
                                    152 West 57th Street
                                         8th Floor
                                   New York, NY 10019

 Ying Stafford                                                           Tel. (2 12) 608-1260
 Associate Counsel                                                       Fax (1646) 430-8944
                                                                         Cell: (917) 553-6704
                                                                          grgoltzer@gmail.com

                                           May 3, 2021

Hon. Laura Taylor Swain
U.S. District Judge
Southern District of New York
U.S. Courthouse
                                                       MEMO ENDORSED
500 Pearl Street
New York, NY 10007
Via ECF

                               United States V. Sabrina McNeal
                                      13 Cr. 371 (TS)

Dear Judge Swain:

        Please accept this letter as an application, with government consent, to continue the hearing
on the alleged violation of supervised release, from the currently scheduled May 24, 2021 date, to
any day after Labor Day, 2021 with the exception of September 14, 2021.

          This application is occasioned by New Jersey prosecutors failure to take action on Ms.
McNeal’s state arrest. We have no information about New Jersey’s intentions or when it will act,
if at all. If this application is agreeable, may we impose upon Your Honor to “so order” this letter
and have Chambers publish it to ECF. Thank you for your consideration. I remain

                                      Respectfully,
                                      s/GRGoltzer
                                      George R. Goltzer

cc: All parties via ECF
                                         The request is granted. The matter is adjourned
                                         to September 16, 2021, at 2:00 p.m. DE#1110
                                         resolved.

                                         SO ORDERED.
                                         Dated: May 4, 2021
                                         /s/ Laura Taylor Swain, Chief U.S.D.J.
